PHILLIPS, Judge,
dissenting.
I dissent. The majority conveniently fails to point out the recent cases of this Court which demonstrate that the type of error that is self-evident from a comparison of the indictment and the trial court’s charge is one reviewable in the interest of justice absent trial or appellate objection. Robinson v. State, 553 S.W.2d 371 (Tex.Cr.App.); Jones v. State, 566 S.W.2d 939 (Tex.Cr.App.); Edmond v. State, 566 S.W.2d 609 (Tex.Cr.App.); Smith v. State, 570 S.W.2d 958 (delivered September 20, 1978); Armstead v. State, 573 S.W.2d 231 (delivered November 15, 1978).
As in the above cases, the indictment here charges aggravated robbery under V.T.C.A., Penal Code, Sections 29.02(a)(2) and 29.03(a)(2), while the court’s charge authorized the jury to convict appellant if they found he violated Sections 29.02(a)(2), 29.03 (a)(1) or (a)(2). Thus, a theory for commission of the offense not alleged was submitted to the jury for its consideration. This procedure has repeatedly been condemned recently as “fundamental error.” Davis v. State, 557 S.W.2d 303 (Tex.Cr.App.); Plunkett v. State, 580 S.W.2d 815 (1978); Jones v. State, supra; Edmond v. State, supra; Robinson v. State, supra; Smith v. State, supra; Armstead v. State, supra.
*580The above-referenced opinions, when read in conjunction with Judge Vollers’ dissent to the denial of the State’s motion for leave to file a motion for rehearing in Brewer v. State, 572 S.W.2d 940 (denied November 15, 1978), demonstrate that this Court deems the statement of facts unnecessary to a determination of reversible error in this narrow circumstance. Thus, the majority’s effort to dodge the issue bodes ill for the equal-handed administration of justice we strive for.
Finally, the majority opinion ignores the appellant’s Motion to Abate [the] Appeal pending preparation and inclusion of the statement of facts in the record. The record before us contains a post-conviction affidavit of indigency and an order of the trial court commanding the preparation of a statement of facts. The record contains only a statement of facts from the sentencing proceeding. The court reporter certifies it to be a complete transcription of the “sentencing” proceeding. There is no motion or request to have the trial proceedings reported by the court reporter in the record. See Article 40.09(4), V.A.C.C.P.; Palka v. State, 435 S.W.2d 525 (Tex.Cr.App.). There are no objections to the record. See Article 40.09(7), Y.A.C.C.P. The motion to abate the appeal should be denied. However, denial of this motion should not affect the determination of the first issue discussed herein in the interest of justice [Article 40.09(13)], notwithstanding the absence of a record showing whether the error identified was objected to.
Again, I dissent.